Citation Nr: 0637894	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  05-38 648	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied service connection for PTSD.


FINDING OF FACT

By written statement received on November 7, 2006, prior to 
the promulgation of a decision in the appeal, the veteran 
withdrew his claim seeking service connection for PTSD; there 
is no question of fact or law remaining before the Board in 
this matter.


CONCLUSION OF LAW

The veteran has withdrawn his appeal seeking service 
connection for PTSD; the Board has no further jurisdiction in 
the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2)(d)(5) (West 
2002); 38 C.F.R. §§ 20.101, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

By written statement received on November 7, 2006, prior to 
the promulgation of a decision in the appeal, the veteran 
withdrew his claim seeking service connection for PTSD.  
Hence, there is no allegation of error of fact or law for 
appellate consideration on this claim.  Accordingly, the 
Board does not have jurisdiction to consider an appeal in 
this matter.


ORDER

The appeal is dismissed without prejudice.



		
LINDA ANNE HOWELL
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


